             Case 11-11722-KBO          Doc 216    Filed 06/21/21    Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


In re:
                                                    Chapter 7

DSI RENAL HOLDINGS, LLC, et al.,                    Case No. 11-11722 (KBO)

                                                    Jointly Administered
                             Debtors.
                                                    Re: D.I. 143, 146, 179


                               NOTICE OF WITHDRAWAL

              PLEASE TAKE NOTICE that Healthclaim Recovery LLC hereby withdraws with

prejudice (i) the Objection of Healthclaim Recovery LLC to Proof of Claim No. 15-1, Filed By

MPT of Bucks County, L.P. (D.I. 143, Filed 11/27/19); (ii) the Objection of Healthclaim Recovery

LLC to Proof of Claim No. 16-2, Filed by Eva M. Lemeh, Chapter 7 Trustee for Bucks County

Oncoplastic Institute, LLC (D.I. 146, Filed 11/27/19); and (iii) Healthclaim Recovery LLC’s

Objection to Eva M. Lemeh’s Second Amended Proof of Claim 16-3 (D.I. 179, Filed 2/19/20).



Dated: June 21, 2021
       Wilmington, Delaware

 MORRIS, NICHOLS, ARSHT &                         POTTER ANDERSON &
 TUNNELL LLP                                      CORROON LLP

 /s/ Matthew O. Talmo                             /s/ Jeremy W. Ryan
 Eric D. Schwartz (DE Bar No. 3134)               Jeremy W. Ryan (DE Bar No. 4057)
 Andrew R. Remming (DE Bar No. 5120)              D. Ryan Slaugh (DE Bar No. 6325)
 Matthew O. Talmo (DE Bar No. 6333)               1313 North Market Street, Sixth Floor
 1201 North Market Street                         Wilmington, DE 19899-0951
 P.O. Box 1347                                    Telephone: (302) 984-6000
 Wilmington, DE 19889                             Email: jryan@potteranderson.com
 Telephone: (302) 351-9308                                rslaugh@potteranderson.com
 Email: eschwartz@morrisnichols.com
         aremming@morrisnichols.com
         mtalmo@morrisnichols.com
            Case 11-11722-KBO           Doc 216      Filed 06/21/21    Page 2 of 2




MILBANK, LLP                                        FRIEDMAN KAPLAN SEILER &
Scott A. Edelman, admitted pro hac vice             ADELMAN LLP
Alexander B. Lees, admitted pro hac vice            Steven M. Pesner, admitted pro hac vice
Alexandra J. Paslawsky, admitted pro hac vice       Jeffrey R. Wang, admitted pro hac vice
55 Hudson Yards                                     Stan Chiueh, admitted pro hac vice
New York, NY 10001                                  7 Times Square
Telephone: (212) 530-5000                           New York, NY 10036-6516
Email: sedelman@milbank.com                         Telephone: (212) 833-1100
       alees@milbank.com                            Email: spesner@fklaw.com
       apaslawsky@milbank.com                               jwang@fklaw.com
                                                            schiueh@fklaw.com

SCHIFF HARDIN LLP                                   PAUL, WEISS, RIFKIND, WHARTON &
J. Mark Fisher, admitted pro hac vice               GARRISON LLP
Jin Yan, admitted pro hac vice                      Andrew Ehrlich, admitted pro hac vice
233 S. Wacker Drive, Suite 6600                     Gregory F. Laufer, admitted pro hac vice
Chicago, IL 60606                                   1285 Avenue of the Americas
Telephone: (312) 258-5500                           New York, NY 10019-6064
Email: mfisher@schiffhardin.com                     Telephone: (212) 373-3000
       jyan@schiffhardin.com                        Email: aehrlich@paulweiss.com
                                                           glaufer@paulweiss.com

BERLUTI McLAUGHLIN & KUTCHIN LLP
Edward D. Kutchin, admitted pro hac vice
Kerry R. Northup, admitted pro hac vice
44 School Street, 9th Floor
Boston, MA 02108
Telephone: (617) 557-3030
Email: ekutchin@bmklegal.com
       knorthup@bmklegal.com

                              Counsel for Healthclaim Recovery LLC




                                                2
